UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6886


JAMES BOWERS JOHNSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; DEPARTMENT
OF THE TREASURY; DEPARTMENT OF INTERNAL REVENUE SERVICE;
INTERNAL REVENUE SERVICE,

                Defendants - Appellees.




                            No. 15-6887


JAMES BOWERS JOHNSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; DEPARTMENT
OF THE TREASURY; DEPARTMENT OF INTERNAL REVENUE SERVICE,

                Defendants - Appellees.




Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cv-00076-MFU-RSB; 7:15-cv-00067-MFU-RSB)


Submitted:   October 20, 2015             Decided:   October 23, 2015
Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Bowers Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In    these     consolidated     cases,       James   Bowers     Johnson,   a

federal inmate, appeals the district court’s orders dismissing

as frivolous Johnson’s consolidated civil complaints and denying

Johnson’s motion for reconsideration of that order.                       We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm the district court’s orders.                  See Johnson v. United

States, Nos. 7:15-cv-00076-MFU-RSB; 7:15-cv-00067-MFU-RSB (W.D.

Va.   May   11,     2015   &   May   28,   2015).      We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                           3